Citation Nr: 0637443	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss. 

2.  Entitlement to a higher initial disability evaluation for 
bilateral tinnitus, specifically a 10 percent evaluation for 
each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 




INTRODUCTION

The veteran had active military service from February 1968 to 
July 1968 with subsequent reserve duty.  

This matter arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that granted service connection for bilateral 
hearing loss and bilateral tinnitus.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss 
has been manifested by level II hearing impairment in right 
ear and level III hearing impairment in the left ear.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2006); 38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 4, 
Diagnostic Code 6100 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2006); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As an initial matter, VA has certain notice and duty to 
assist requirements.  To comply with the notice provisions, 
prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. §§ 5103, 5103(a) and 
38 C.F.R. § 3.159(b).  Such notice must include the following 
four elements:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In this case, however, the appealed ratings are downstream 
issues from grants of service connection.  Thus, with service 
connection having been granted, the claim for that benefit 
has clearly been substantiated, such that the purpose of 
38 U.S.C.A. §§ 5103, 5103(a) has been met.  Further, since 
the record shows that the veteran was subsequently provided a 
statement of the case following his disagreement with the 
ratings assigned, all notice and procedural safeguards are 
satisfied.     

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the pertinent evidence includes the 
veteran's service medical records, veteran's Forms DD 214, 
post-service medical records, including private medical 
records and a VA audiological examination report dated in 
March 2003.  As a VA audiological examination and other 
medical evidence is of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  In 
light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

In light of the Board's denial of his increased evaluation 
claims, no effective date will be assigned.  Based on these 
denials, there can be no possibility of any prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2006).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  At 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119 (1999). 

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.  

The RO rated the veteran's service-connected bilateral 
hearing loss under provisions of Diagnostic Code 6100.  In 
evaluating service-connected hearing impairment, disability 
evaluations are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule 
establishes the eleven auditory acuity levels and is 
currently located at 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 
4.85(a) (2006).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2006).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2006).  "Puretone 
threshold average," as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2006).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2006).

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2006).  
Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2006).

An audiological evaluation performed for VA purposes in March 
2003, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
60
55
55
LEFT

30
65
80
105

The average was 48 hertz for the right ear and 70 hertz for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 90 for the right ear and 86 for the left ear.  

Upon review, the above findings show Level II hearing for the 
right ear and Level III hearing for the left ear.  38 C.F.R. 
§ 4.85 Table VI (2006).  Applying these findings to the Table 
in the Rating Schedule shows that a compensable evaluation is 
not warranted for the veteran's service-connected bilateral 
hearing loss.  38 C.F.R. § 4.85 Table VII (2006).  The 
examination did not reveal an exceptional pattern of hearing 
impairment.  

Extraschedular ratings are available to accord justice, where 
mechanical application of the schedular evaluation is 
inadequate.  38 C.F.R. § 3.321(b)(1); Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  An exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization may provide a basis for an extraschedular 
rating.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  In this case, there is no evidence of 
record indicating that the veteran's bilateral hearing loss 
markedly interferes with employment or results in 
hospitalization, and no evidence of an exceptional or unusual 
disability picture that renders application of the standard 
rating schedule impractical.  See 38 C.F.R. § 4.10 (2006).  
Therefore, an extraschedular evaluation is not warranted in 
this case.

After consideration of all the evidence, the Board finds that 
the veteran's bilateral hearing loss does not warrant an 
increased evaluation when applying the rating schedule to the 
audiometric results.  As the preponderance of the evidence 
weighs against the grant of an increased rating for bilateral 
hearing loss, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
see 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

Tinnitus

In a March 2003 rating decision, the RO granted service-
connection for bilateral tinnitus and assigned a 10 percent 
evaluation under Diagnostic Code 6260.  The veteran filed a 
notice of disagreement with the evaluation for tinnitus, 
specifically requesting a 10 percent evaluation for each ear.  
The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

A compensable disability evaluation for service-connected 
bilateral hearing loss is denied.

An initial disability evaluation in excess of 10 percent for 
service-connected bilateral tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


